﻿First of all, let me convey to the representatives present at this session the warmest congratulations of the people and Government of Guinea, and of His Excellency General Lansana Conte, the President of the Republic. I should also like to say how happy my delegation is to see you elected to the presidency of this forty-sixth session; we would express to you our conviction that, thanks to your great qualities and diplomatic experience, our work will be very successful. To that end, I assure you of the full cooperation of my delegation towards the success of your difficult and important mission. Your predecessor, Mr. Guido de Marco, Foreign Minister and Deputy Prime Minister of Malta, deserves our tribute for the serenity, efficiency and ability with which he presided over the work of the forty-fifth session.
I should also like to convey to Mr. Javier Perez de Cuellar, Secretary-General of the Organization, the great appreciation and gratitude of the Government of the Republic of Guinea for his self-sacrificing devotion to international peace and security. I take this opportunity to tell him how greatly my people appreciated the message of peace and friendship he brought to us when he visited Conakry from 6 to 8 June last.
The recent admission of seven new Members bears witness to the universality of this Organization and will certainly make our Organization more dynamic as it works towards its purposes. Thus, we should like to welcome the Democratic People's Republic of Korea, the Republic of Korea, the Federated States of Micronesia, the Marshall Islands and the Baltic republics of Lithuania. Estonia and Latvia.
This session is opening onto e new era marked by the disappearance of the bipolarisation of the world which for so long had been an obstacle to progress in international relations. Since late in 1989, the world has witnessed many events which made obsolete the old political and legal structures whose fragility made them unable to stand up to the will of the peoples to determine their own futures and impose respect for human rights as the basis of human society.
There are many lessons to be drawn from these events, both in terms of social thought and of political practice. While the advent of this new era gives grounds for great hopes in some parts of the world, it also gives rise to some concern in other parts which are being shaken by waves of violence and by massacres, which could well make the peace rather precarious.
In this new context, the international community must, first of all, try to eliminate all danger of war, particularly nuclear war. Here, my delegation welcomes and encourages the recent American initiatives in the area of disarmament. Next, the international community must extend the spirit of cooperation into all areas, particularly those of economic relations and the solving of social problems. Lastly, it must work to ensure the primacy of law in international affairs and of respect for human rights and the rights of peoples.
The current process of democratisation is perceived everywhere as an obvious sign of a basic change, the result of which will be justice, social stability and greater prosperity. This process, if it is to be effective and take root, must recognize the historical, social and cultural realities of the countries involved. Imposing any kind of blueprint or stereotype will only jeopardize the efforts being made by societies to develop themselves and will hold back the development of the individual.
In the Republic of Guinea, our recent adoption of our Basic Law - the Constitution - reduces the gap between the aspirations of the people and reality, and gives every citizen the means to express himself freely and to liberate himself. The gradual disengagement of the State from the industrial and commercial sectors, the encouragement of private initiative, the promotion of individual ownership, and the creation of conditions for social stability, unity and national cohesion are at the heart of the changes now under way in my country.
However, experience has shown that achieving democratic objectives in African countries does not happen quietly and without challenge. Unfortunately, the will for democratisation is coming up against difficulties deriving from the implementation of structural adjustment policies which and this is a point I should emphasize - are not enjoying the support we expected from the donors. That this should be so is worsening the deprivation and the feeling of frustration experienced by our peoples, and so our States are becoming increasingly dependent on international institutions and bilateral partners.
My Government is aware of these possible pitfalls, and has therefore been working for a peaceful transition, during which a national transitional council has been set up to prepare organic laws to govern the constitutional institutions which are provided for in our Basic Law and which should operate according to the principle of the separation of powers. The transitional period will end in December 1991. Then, next year, the democratic institutions provided for in the Basic Law will start to live and breathe as political parties start up, the legislative bodies are formed, and the Supreme Court is installed.
In Africa, even though Namibia's accession to independence has had a salutary effect on the situation in southern Africa, the dismantling of apartheid is still coming up against difficulties because of the survival of the intrinsic structures of the anachronistic system there and the persistence of political violence. Nevertheless, significant progress has been made by the De Klerk Government, which promises an auspicious atmosphere for the negotiations. The objectives of the Programme of Action adopted at the sixteenth special session of the General Assembly, in December 1989, are valid today.
On the question of Western Sahara, my Government welcomes the Secretary-General's efforts and the entry into force of the cease-fire, which will enable the United Nations to give practical effect to its peace plan.
Now more than ever before, peace in the Middle East and the Palestinian problem are the focus of the international community's attention. Indeed, the Gulf War gave rise to some hope for an overall settlement of the Middle East crisis. The Guineas Government is convinced that action by the international community, supported by the spirit of compromise of all the parties involved, is absolutely essential to the success of the imminent international peace conference. All this notwithstanding, recognition of the rights of all parties is the only path towards a just, comprehensive and lasting solution of this crisis, which has been a source of concern to the international community for so long.
My delegation welcomes the positive developments in the settlement of the Cambodian conflict. These developments are at the heart of the national reconciliation reached through the establishment of the Supreme National Council headed by Prince Norodom Sihanouk. Happily, this situation augurs well for an end to a long era of hostilities and suffering for the peoples of that subregion.
The recent agreements between the United States of America and the Soviet Union constitute remarkable progress towards general and complete disarmament. But the persistence of some hotbeds of tension and the proliferation of civil wars here and there make any hopes for ultimate peace still hypothetical.
In my delegation's view, the establishment of a moral and political climate aimed at the complete elimination of all weapons is still a categorical imperative. Limiting military expenditures and budgets will certainly have an immeasurably positive effect on the economic and social development of many regions of the world.
A study of the international situation shows that the ideological and military confrontation between East and West no longer constitutes a threat of world or regional tension; but there remain many economic and social imbalances between North and South. In this respect, the economies of the countries of the South remain weakened by the dizzying drop in commodity prices, the burden of debt servicing, meagre support for structural adjustment policies, and the paucity of financial resources. For Africa in particular, external debt remains a problem whose scope and gravity impose certain requirements that the international community will have to face in the short term decisively and globally. My delegation therefore endorses the recommendations of the eighteenth special session of the General Assembly, in April 1990, on the re-launching of growth and development in the developing countries. Similarly, my country supports the Secretary-General's initiative on the holding of a conference on the financing of development. We also support the Japanese Government's proposal to host an international conference on African development
Today more than ever before, questions of the relationship between man and nature arise with increasing urgency. Almost two decades ago, the United Nations sounded the alarm in respect of the threat by human activities to the ecological well-being of our planet. The awareness of a planetary heritage has aroused powerful solidarity among nations with a view to making a concerted effort to ensure that future generations will inherit a healthier planet where man can live in perfect harmony with his ecosystem. My Government therefore supports the holding of the international Conference on Environment and Development in Brazil in 1992.
Changes in all areas of human and social life entail some negative effects, such as drug abuse, narcotics trafficking and crime. The disintegration of basic social structures and the disparities between town and country, which lead to exodus from rural areas, leave the individual almost defenceless against the pressures and temptations of the big city and thus bring about the violent social disruptions that continue to plague some third-world countries.
In that respect, my country welcomes the decision by the General Assembly at its forty-fourth session to make 1994 the International Year of the Family as the natural basis for life in society and a factor for the development and support of the individual. Hence, the convening in 1995 of a world conference on women would form part of the strategy to combat social ills. As to the Declaration of the Rights of the Child, we in Guinea regard it as the expression of the international community's will to strengthen multilateral cooperation on behalf of children.
I cannot fail to refer here to the mass exodus caused by the Liberian crisis, a tragic example of the effects of political upheavals within a State and a subregion. The serious economic, political and social problems resulting from that crisis affect all countries of the subregion. In Guinea, the sudden massive influx of almost 500.000 refugees has caused economic, environmental, housing, health and hygiene problems. The crisis, which plunged Liberia into genocide and caused enormous material devastation, can be resolved only if all the political viewpoints involved are represented in a joint national effort to put an end to the people's suffering and wandering. Here I would salute and encourage the efforts made and still being made by the countries of the subregion to deal with that crisis. Lastly, I would make another urgent appeal to the international community on behalf of my Government for medium- and long-term assistance for the Liberian refugees and the peoples that so generously took them in.
The great changes that have taken place this year at the political and social levels, which have basically altered the geopolitical shape of our planet, can be attributed to the constructive role played by our world Organisation in the thawing of regional conflicts and in the struggle for a more just, prosperous and democratic world. A new context for international relations is being born, the context of a new civilisation whose values will be freedom, democracy, dialogue, cooperation and peace.
